                 Case 1:21-mc-00036-TJK-ZMF Document 19 Filed 08/05/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


      DIAMOND SERVICES MGMT. CO., LLC, et al.                  )
                             Plaintiff                         )
                                v.                             )      Case No.     21-mc-00036-TJK-ZMF
   KNOBBE MARTENS OLSON & BEAR, LLP et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Petitioners Diamond Services Management Company, LLC and Frederick Goldman, Inc.                              .


Date:          08/05/2021                                                                /s/ Leah R. Bruno
                                                                                         Attorney’s signature


                                                                             Leah R. Bruno (Illinois Bar No. 6269469)
                                                                                     Printed name and bar number
                                                                                      DENTONS US LLP
                                                                               233 South Wacker Drive, Suite 5900
                                                                                    Chicago, IL 60606-6361

                                                                                               Address

                                                                                     leah.bruno@dentons.com
                                                                                            E-mail address

                                                                                          (312) 876-7456
                                                                                          Telephone number

                                                                                          (312) 876-7934
                                                                                             FAX number
